Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
	Claims 1-8, 10-14 are currently pending in this application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRAEDT (2016/0280326) in view of NPL (2015-2016 SHIMANO Spec. Handbook), and BRAEDT2 (2010/0075791).


BRAEDT does not teach an entire gear range of the plurality of sprockets being equal to or larger than 360% and equal to or smaller than 400%, an average percentage gear stage step of the plurality of sprockets being equal to or larger than 10 %, the average percentage gear stage step of the plurality of sprockets being smaller than 15 %.
BRAEDT teaches the result effective variable of a gear range of the plurality of sprockets (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the gear range percentage parameter in BRAEDT as a result effective variable and optimize it so the range covers the desired gear ratios a rider or a range of riders would use for a given application while not providing gear ratios which are not desired or useful.  A lower gear ratio range limit could provide a rider with gear ratios used for hill climbs of varying steepness as well as gears which can be used for trying to obtain a top speed or for high speed cruising for example. An upper gear ratio range limit would limit the gear ratio range so unnecessarily tall gears which the rider does not have the power to use to obtain a top speed or an overly short gear which results in too low of a bicycle speed to keep the bike balanced while the rider is pedaling as fast as possible for example.  A lower gear range also allows for 

BRAEDT teaches the result effective variable of an average percentage gear stage step (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the average percentage gear stage step parameter in BRAEDT as a result effective variable and optimize it so the range covers the desired gear ratios a rider or a range of riders would use for various riding conditions.  A low percentage gear step stage may be too similar to an adjacent gear step stage to make a difference in the effort or speed of the rider while wasted time needed to complete the gear shift.  A high percentage gear step may result in a gear ratio differences which causes a large change in rider effort or speed where the rider does not have a well suited gear ratio for a given riding condition.
BRAEDT does not teach a difference between a maximum value of an individual percentage gear stage step and a minimum value of the individual percentage gear stage step is larger than a half of the average percentage gear stage step.
NPL teaches a difference between a maximum value of an individual percentage gear stage step and a minimum value of the individual percentage gear stage step is larger than a half of the average percentage gear stage step (pg. 81)(ex. Shimano TZ30 6spd 14-34 Mega Range Multi Freewheel).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in BRAEDT to have the percentage 
BRAEDT as modified teaches wherein the plurality of sprockets includes a largest sprocket (12), the largest sprocket has a pitch circle diameter which is the largest in the plurality of sprockets, 
BRAEDT does not teach the largest sprocket having a total number of teeth equal to 36.
BRAEDT2 teaches a largest sprocket having a total number of teeth equal to 36 (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in BRAEDT as modified so the largest sprocket has the number of teeth in BRAEDT2 as a matter of design choice so the bicycle transmission has desired drive ratios and sprocket sizes.


Regarding Claim 2, BRAEDT does not teach wherein the average percentage gear stage step of the plurality of sprockets ranges from 12 % to 14 %.
BRAEDT teaches the result effective variable of an average percentage gear stage step (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the average percentage gear stage step in BRAEDT so the range covers the desired gear ratios a rider or a range of riders would use for a given application.

Regarding Claim 5, BRAEDT teaches wherein the plurality of sprockets includes an interior space, the interior space includes a first end opening and a second end opening, and the interior space extends between the first end opening and the second end opening along the rotational center axis (Fig. 1, 2).

Regarding Claim 6, BRAEDT teaches wherein the first end opening has a first inner diameter, the second end opening has a second inner diameter, and the first inner diameter is larger than the second inner diameter (Fig. 1).

Regarding Claim 7, BRAEDT teaches further comprising a hub engagement member (38) attached to the plurality of sprockets to engage with a bicycle hub assembly, wherein the hub engagement member includes an internal thread configured to engage with an external thread of the bicycle hub assembly (Fig. 1).

Regarding Claim 8, BRAEDT teaches wherein the plurality of sprockets includes a smallest sprocket (34), the smallest sprocket has a pitch circle diameter which is the smallest in the plurality of sprockets, and a total number of teeth equal to or smaller than 10.


s 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRAEDT (2016/0280326) in view of NPL (2015-2016 SHIMANO Spec. Handbook), BRAEDT (2010/0075791), and LOY (2012/0196711).

Regarding Claim 13, BRAEDT teaches A bicycle sprocket assembly (12) comprising: a plurality of sprockets comprising at least twelve sprockets having different numbers of teeth, the at least twelve sprockets being coaxially arranged along a rotational center axis of the bicycle sprocket assembly, 
BRAEDT does not teach an entire gear range of the plurality of sprockets being equal to or larger than 360% and equal to or smaller than 400 %, an average percentage gear stage step of the plurality of sprockets being equal to or larger than 10%, the average percentage gear stage step of the plurality of sprockets being smaller than 15%, 
BRAEDT discloses the result effective variable of a gear range of the plurality of sprockets (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the gear range percentage parameter in BRAEDT as a result effective variable and optimize it so the range covers the desired gear ratios a rider or a range of riders would use for a given application while not providing gear ratios which are not desired or useful.  A lower gear ratio range limit could provide a rider with gear ratios used for hill climbs of varying steepness as well as gears which can be used for trying to obtain a top speed or for high speed cruising for example. An upper gear ratio range limit would limit the gear ratio range so unnecessarily tall gears 
BRAEDT discloses the result effective variable of an average percentage gear stage step (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the average percentage gear stage step parameter in BRAEDT as a result effective variable and optimize it so the range covers the desired gear ratios a rider or a range of riders would use for various riding conditions.  A low percentage gear step stage may be too similar to an adjacent gear step stage to make a difference in the effort or speed of the rider while wasted time needed to complete the gear shift.  A high percentage gear step may result in a gear ratio differences which causes a large change in rider effort or speed where the rider does not have a well suited gear ratio for a given riding condition.
BRAEDT does not teach wherein a difference between a maximum value of an individual percentage gear stage step and a minimum value of the individual percentage gear stage step is larger than a half of the average percentage gear stage step,
NPL teaches a difference between a maximum value of an individual percentage gear stage step and a minimum value of the individual percentage gear stage step is  Shimano TZ30 6spd 14-34 Mega Range Multi Freewheel).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in BRAEDT to have the percentage gear steps in NPL to provide a set of useful gear ratios for a given rider and riding condition such as a route which includes steep hills.
BRAEDT as modified teaches the plurality of sprockets includes a largest sprocket and a smallest sprocket (Fig. 2), the largest sprocket has a pitch circle diameter which is the largest in the plurality of sprockets (Fig. 2) and the smallest sprocket has a pitch circle diameter which is the smallest in the plurality of sprockets (Fig. 2).
BRAEDT as modified does not teach the largest sprocket has a total number of teeth equal to or smaller than 40, 
BRAEDT2 teaches a largest sprocket having a total number of teeth equal to 36 (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in BRAEDT as modified so the largest sprocket has the number of teeth in BRAEDT2 as a matter of design choice so the bicycle transmission has desired drive ratios and sprocket sizes.
BRAEDT as modified does not teach the smallest sprocket has a total number of teeth equal to or larger than 11.
LOY teaches the smallest sprocket has a total number of teeth equal to or larger than 11 (Figs. 1-3).


Regarding Claim 14, BRAEDT does not teach the exact total tooth numbers of each of the plurality of sprockets.
 BRAEDT as modified teaches the result effective variable of the plurality of sprockets each having a total number of teeth since all the sprockets have a total number of teeth (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so it has the total tooth numbers are suitable for the bicycle application in combination with its front sprocket arrangement so it is suitable for its intended use and end user.  Smaller sprocket tooth numbers allow for a lighter transmission and possibly front sprocket set ground clearance while larger sprocket tooth numbers allow for a more durable bicycle transmissions and possibly fewer sprockets in the front sprocket set to achieve a certain gear ratio range. A smaller difference in tooth numbers between adjacent sprockets allow a rider to find a more suitable gear for a given riding condition, desired speed, and required pedaling force for a common riding condition at the expense of being less suitable for uncommon riding conditions. A larger difference in tooth numbers between adjacent sprockets allows for a larger gear ratio range which may suit a wider range of riding conditions.




Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRAEDT (2016/0280326) in view of NPL (2015-2016 SHIMANO Spec. Handbook), and BRAEDT2 (2010/0075791) and further in view of FUKUMORI (2016/0207590).

Regarding Claim 3, BRAEDT teaches the plurality of sprockets includes a first sprocket, the first sprocket includes a first sprocket body and a plurality of first sprocket teeth extending radially outwardly from the first sprocket body, the plurality of first sprocket teeth includes at least one first tooth and at least one second tooth,
BRAEDT does not teach wherein the at least one first tooth has a first maximum axial width, the at least one second tooth has a second maximum axial width, and the first maximum axial width is larger than the second maximum axial width.
FUKUMORI teaches wherein the at least one first tooth (30) has a first maximum axial width, the at least one second tooth (32) has a second maximum axial width, and the first maximum axial width is larger than the second maximum axial width.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket teeth in BRAEDT so it includes the gear changing teeth in FUKUMORI so the sprocket set facilitates gear changes.

.


Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRAEDT (2016/0280326) in view of YAMAGUCHI (2012/0083371), NPL (2015-2016 SHIMANO Spec. Handbook), and BRAEDT2 (2010/0075791).

Regarding Claim 10, BRAEDT teaches a bicycle drive train comprising: a bicycle sprocket assembly comprising: a plurality of sprockets comprising at least twelve sprockets having different numbers of teeth, the at least twelve sprockets being coaxially arranged along a rotational center axis of the bicycle sprocket assembly, 
BRAEDT does not teach an entire gear range of the plurality of sprockets being equal to or larger than 360 % and equal to or smaller than 400 %, an average percentage gear stage step of the plurality of sprockets being equal to or larger than 10 %, the average percentage gear stage step of the plurality of sprockets being smaller than 15%, and a bicycle rear derailleur comprising: a base member configured to be mounted to a bicycle frame; a movable member movably coupled to the base member; a chain guide coupled to the movable member for rotation around a rotational axis of a pivot shaft; a resistance applying element to apply resistance to a rotational movement of the chain guide.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the gear range percentage parameter in BRAEDT as a result effective variable and optimize it so the range covers the desired gear ratios a rider or a range of riders would use for a given application while not providing gear ratios which are not desired or useful.  A lower gear ratio range limit could provide a rider with gear ratios used for hill climbs of varying steepness as well as gears which can be used for trying to obtain a top speed or for high speed cruising for example. An upper gear ratio range limit would limit the gear ratio range so unnecessarily tall gears which the rider does not have the power to use to obtain a top speed or an overly short gear which results in too low of a bicycle speed to keep the bike balanced while the rider is pedaling as fast as possible for example.  A lower gear range also allows for gears to be changed more quickly and for a rider to find a more optimal gear for an intermediate condition.
BRAEDT teaches the result effective variable of an average percentage gear stage step (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the average percentage gear stage step parameter in BRAEDT as a result effective variable and optimize it so the range covers the desired gear ratios a rider or a range of riders would use for various riding conditions.  A low percentage gear step stage may be too similar to an adjacent gear step stage to make a difference in the effort or speed of the rider while wasted time needed to complete the 
	YAMAGUCHI teaches and a bicycle rear derailleur (30) comprising: a base member (54) configured to be mounted to a bicycle frame; a movable member (58) movably coupled to the base member (54); a chain guide (66) coupled to the movable member for rotation around a rotational axis of a pivot shaft (170); a resistance applying element (218) to apply resistance to a rotational movement of the chain guide (66).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BRAEDT so it includes the derailleur in YAMAGUCHI to move the chain from one sprocket to another for gear changes.
BRAEDT as modified does not teach a difference between a maximum value of an individual percentage gear stage step and a minimum value of the individual percentage gear stage step is larger than a half of the average percentage gear stage step.
NPL teaches a difference between a maximum value of an individual percentage gear stage step and a minimum value of the individual percentage gear stage step is larger than a half of the average percentage gear stage step (pg. 81) (ex. Shimano TZ30 6spd 14-34 Mega Range Multi Freewheel).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in BRAEDT as modified to have the percentage gear steps in NPL to provide a set of useful gear ratios for a given rider and riding condition such as a route which includes steep hills.

BRAEDT does not teach and a total number of teeth equal to 36.
BRAEDT2 teaches a largest sprocket having a total number of teeth equal to 36 (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in BRAEDT as modified so the largest sprocket has the number of teeth in BRAEDT2 as a matter of design choice so the bicycle transmission has desired drive ratios and sprocket sizes.


Regarding Claim 11, BRAEDT as modified teaches wherein the bicycle rear derailleur (YAMAGUCHI 30) further comprises a linkage (YAMAGUCHI 62) interconnecting the base member (YAMAGUCHI 54) and the movable member (YAMAGUCHI 58) to allow a movement of the movable member relative to the base member, and the linkage includes a linkage axis oriented orthogonally to a direction parallel to the rotational center axis of the bicycle sprocket assembly [0031].


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRAEDT (2016/0280326) in view of REITER (2014/0364259), NPL (2015-2016 SHIMANO Spec. Handbook) and BRAEDT (2010/0075791).

Regarding Claim 12, BRAEDT teaches a bicycle drive train comprising: a bicycle rear sprocket assembly comprising: a plurality of sprockets comprising at least twelve sprockets having different numbers of teeth, the at least twelve sprockets being coaxially arranged along a rotational center axis of the bicycle sprocket assembly, 
BRAEDT does not teach an entire gear range of the plurality of sprockets being equal to or larger than 360 % and equal to or smaller than 400 %, an average percentage gear stage step of the plurality of sprockets being equal to or larger than 10%, the average percentage gear stage step of the plurality of sprockets being smaller than 15 %, and a bicycle crank assembly including a single front sprocket.
BRAEDT teaches the result effective variable of a gear range of the plurality of sprockets (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the gear range percentage parameter in BRAEDT as a result effective variable and optimize it so the range covers the desired gear ratios a rider or a range of riders would use for a given application while not providing gear ratios which are not desired or useful.  A lower gear ratio range limit could provide a rider with gear ratios used for hill climbs of varying steepness as well as gears which can be used for trying to obtain a top speed or for high speed cruising for example. An upper gear ratio range limit would limit the gear ratio range so unnecessarily tall gears which the rider does not have the power to use to obtain a top speed or an overly short gear which results in too low of a bicycle speed to keep the bike balanced while the rider is pedaling as fast as possible for example.  A lower gear range also allows for 
BRAEDT teaches the result effective variable of an average percentage gear stage step (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the average percentage gear stage step parameter in BRAEDT as a result effective variable and optimize it so the range covers the desired gear ratios a rider or a range of riders would use for various riding conditions.  A low percentage gear step stage may be too similar to an adjacent gear step stage to make a difference in the effort or speed of the rider while wasted time needed to complete the gear shift.  A high percentage gear step may result in a gear ratio differences which causes a large change in rider effort or speed where the rider does not have a well suited gear ratio for a given riding condition.
REITER teaches a bicycle crank assembly (10)(48) including a single front sprocket (10).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BRAEDT so it includes the single front sprocket and crank assembly in REITER to transfer power from the rider to the rear wheel of the bicycle.
BRAEDT as modified does not teach a difference between a maximum value of an individual percentage gear stage step and a minimum value of the individual percentage gear stage step is larger than a half of the average percentage gear stage step.
 Shimano TZ30 6spd 14-34 Mega Range Multi Freewheel).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in BRAEDT as modified to have the percentage gear steps in NPL to provide a set of useful gear ratios for a given rider and riding condition such as a route which includes steep hills.
BRAEDT as modified teaches wherein the plurality of sprockets includes a largest sprocket (12), the largest sprocket has a pitch circle diameter which is the largest in the plurality of sprockets, 
BRAEDT as modified does not teach and a total number of teeth equal to 36.
BRAEDT2 teaches a largest sprocket having a total number of teeth equal to 36 (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket set in BRAEDT as modified so the largest sprocket has the number of teeth in BRAEDT2 as a matter of design choice so the bicycle transmission has desired drive ratios and sprocket sizes.



Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that paragraphs [0029]-[0035] in BRAEDT teach away from the amended claims 1, 10, 12, and 13 of the present application (Remarks pg. 11 para. 3).  Though the sprocket set in BRAEDT does not have the claimed gear range, there are reasons obvious to one of ordinary skill in the art to have a lower gear range. A lower gear range allows for gears to be changed more quickly and for a rider to find a more optimal gear for an intermediate condition.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654


/HENRY Y LIU/Primary Examiner, Art Unit 3654